Epperson, C.
The appellee made application to the city board of Schuyler for a liquor license for the municipal year ending May 5, 1909. A remonstrance was filed by the appellants, in which, among other things, it was denied that the applicant was a man of respectable character, and alleged that he is an habitual drunkard, and that he had during the preceding year allowed gambling at his place of business. One witness testified that he had been acquainted with the applicant three or four years, and during that time had seen him under the influence of liquor “a considerable number of times.” This was corroborated by a witness who testified that within the last year he saw the applicant at one time under the influence of liquor, and at another time considered him drunk. This evidence is not sufficient to characterize the applicant as an habitual drunkard, but is sufficient to show that he is uot a man of respectable character and standing, which (lie statute provides that a licensee should be. And one *777of his own witnesses testified upon cross-examination as follows: “Q. You have been in there more or less during the last year? A. Yes, sir; I have. Q. What for? A. I have played cards for cigars, beer or chips. Q. And used the chips to pay for cigars, beer or whiskey? A. Yes, sir. Q. And that has been in the last year? A. Yes, sir.” None of the evidence above quoted or referred to was contradicted or explained by the applicant, and we presume that he knew of the gambling and permitted it. With such evidence remaining unexplained the city council should have denied his application.
We recommend that the judgment of the district court affirming the order of the city council be reversed and this cause be remanded, with instructions to the district court to enter judgment canceling the license.
Duffie and Good,CC., concur.
By the Court: For the reasons given in the foregoing opinion, this cause is remanded, with instructions to the district court to enter judgment canceling the license.
Reversed.